ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-219, concluding on the record certified to the Board pursuant to Rule l:20-4(f)(default by respondent), that AMY MACHADO of FORT LEE, who was admitted to appear pro hoc vice in this State in 2011, should have her pro hoc vice privileges suspended for violating RPC 3.8(a)(1)(lack of candor to a tribunal), RPC 6.6(a)(1)(unauthorized practice of law), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d)(conduct prejudicial to the administration of justice);
*237And the Disciplinary Review Board having further concluded that the Office of Attorney Ethics should refer respondent’s conduct to the disciplinary authorities in New York;
And the Court having determined from its review of the matter that respondent should be permanently barred from appearing pro hac vice in New Jersey for her unethical conduct;
And good cause appearing;
It is ORDERED that AMY MACHADO is permanently barred from appearing pro hac vice in New Jersey; and it is further
ORDERED that the Office of Attorney Ethics shall refer respondent’s conduct to the New York attorney disciplinary authorities; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.